DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the fresh filled pasta comprising a single or double sheet of fresh pasta and a pre dosed praline of filing without a pre-gelatinization of the fresh pasta and without an exchange of ingredients between the single or double sheet of the fresh pasta sheet and the pre dosed praline of the filing” in lines 3-6.  Applicant discloses that during the period of forming of the filled food product and cooking by the user the mutually contacting sheets of pasta and filling tend to exchange their respective organoleptic components in a natural diffusion process and that the process of diffusion/exchange is inevitable due to the nature of the components of the filled foo product which comprise water and fats that facilitate this process (Specification, Paragraphs [0013]-[0014]).  It is unclear at which point in the process there is no exchange of ingredients between the single or double sheet of the fresh pasta sheet and the pre dosed praline of the filing, i.e. during forming and cooking of the fresh pasta sheet and the pre dosed praline of the filing there would naturally be an exchange of ingredients.  It is also unclear how the fresh filled pasta comprising single or double sheets of fresh pasta and pre dosed praline of filing does not have a pre-gelatinization of the fresh pasta.  For purposes of examination Examiner interprets the claim to require the fresh filled pasta comprising a single or double sheet of fresh pasta and a pre dosed praline of filing wherein the fresh filled pasta is stored in a first compartment of a container and the pre dosed praline of filing is stored in a second compartment of the container before cooking wherein the first compartment is separated from the second compartment by a divider separating the first compartment from the second compartment, as shown in FIG. 3.
Clarification is required.
Claims 2-9 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Murty et al. US 2004/0081738 (cited on Information Disclosure Statement filed January 17, 2021) in view of Bolla US 2015/0313264, Karwowski et al. US 2010/0055284, Abu-Hardan et al. US 2019/0174792, Tay et al. US 2010/0189860, “How to Pasteurize Jam Food” (published May 1, 2016) (https://myrecipemagazine.wordpress.com/2016/05/01/how-to-pasteurize-jar-food>), “How Long Do Pecan Pralines Last” (published September 11, 2018) (https://millicanpecan.com/blogs/the-millicans/how-long-do-pecan-pralines-last), McDilda et al. US 5,084,284, and Johnson US 2010/0047403.
Regarding Claim 1, Murty et al. discloses a method of making a food kit for on-demand preparation of fresh filled pasta (‘738, Paragraphs [0104] and [0106]).  The method comprises making first components consisting of unit portions of single sheets of fresh pasta having a predetermined flat shape (sheet shape) (‘738, Paragraph [0099]) and cooling (refrigerating) the unit portions (‘738, Paragraph [0098]).  The first components are packaged and collected for fresh storage (‘738, Paragraphs [0010] and [0049]).
Murty et al. is silent regarding the fresh filled pasta comprising a single or double sheet of fresh pasta, vacuum packaging, high pressure pasteurizing, and making second components consisting of pre-dosed pralines of filling wherein the second components are shaped as desired and later undergoing pasteurization and/or freezing and then unfreezing wherein the pre dosed pralines are made of fat based substances.
Bolla discloses a method of making pasta comprising a filling wherein the fresh pasta is either a single sheet of fresh pasta or a double sheet of fresh pasta (‘264, Paragraphs [0067]-[0069]).
Both Murty et al. and Bolla are directed towards the same field of endeavor of methods of making pasta.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Murty et al. and construct the kit to make either a single sheet of fresh pasta or a double sheet of fresh pasta as taught by Bolla based upon the desired thickness of the pasta filled food product desired to be made.
Further regarding Claim 1, Murty et al. modified with Bolla is silent regarding the fresh pasta not being pre-gelatinized.
Karwowski et al. discloses extrusion of pasta dough conducted at a pressure and temperature which avoids substantial gelatinization of starch (‘284, Paragraphs [0010] and [0024]).
Both Murty et al. and Karwowski et al. are directed towards the same field of endeavor of methods of making pasta.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Murty et al. and incorporate pasta that avoids pre-gelatinization since Karwowski et al. teaches it was known in the pasta art to make pasta at pressures and temperatures to avoid gelatinization of starches.
Further regarding Claim 1, Murty et al. modified with Bolla and Karwowski et al. is silent regarding vacuum packaging, high pressure pasteurizing, and making second components consisting of pre-dosed pralines of filling wherein the second components are shaped as desired and later undergoing pasteurization and/or freezing and then unfreezing wherein the pre dosed pralines are made of fat based substances.
Abu-Harden et al. discloses a method of making a food product comprising a combination of pasta and chocolate confectionaries (‘792, Paragraph [0380]) wherein a chocolate praline and a confectionery filling is used (‘792, Paragraphs [0415] and [0439]).  Abu-Harden et al. discloses that chocolate is a fat based confectionery (‘792, Paragraph [0385]).
Both Murty et al. and Abu-Harden et al. are directed towards the same field of endeavor of methods of making pasta based food products.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Murty et al. and make second components consisting of pre-dosed pralines of filling wherein the second components are made of fat based substances and are shaped as desired since Abu-Harden et al. teaches that it was known and conventional to make dough based food products using pralines and confectionery fillings.  One of ordinary skill in the art would use the desired food component filling based upon the particular type of food item desired to be made.
Further regarding Claim 1, Murty et al. modified with Bolla, Karwowski et al., and Abu-Harden et al. is silent regarding vacuum packaging, cold high pressure pasteurizing, and the second components of pre-dosed pralines of filling undergoing pasteurization and/or freezing and then unfreezing.
Tay et al. discloses a praline comprising a moisture barrier shell and a fruit filling (‘860, Paragraph [0049]) using a high pressure treatment to pasteurize the food (‘860, Paragraph [0052]) wherein the pralines are subjected to a pressure of 600 MPa for 5 minutes to pasteurize (‘860, Paragraph [0077]).  The pasteurization step occurs at a temperature between 20°-30°C (‘860, Paragraph [0060]), which reads on the claimed step of cold high pressure pasteurizing.  Additionally, the cold pasteurization step disclosed by Tay et al. also reads on the claimed limitations “to maintain a structure and physical rheological characteristics of said unit portions unaltered while avoiding pre-gelatinization of starches” in view of applicant’s disclosure at the time of filing.  Applicant discloses conducting a pasteurization step at a temperature of less than 25°C to avoid pre-gelatinization of starches such that the unit portions will not be altered and the rheological and organoleptic characteristics of the base dough are unaffected (Specification, Paragraphs [0059]-[0060]).
Both Murty et al. and Tay et al. are directed towards the same field of endeavor of methods of making foods.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Murty et al. and cold high pressure pasteurize the food unit portions since Tay et al. teaches that cold high pressure pasteurization was a known way to effectively pasteurize food while avoiding damage to the structure and appearance of food and minimize running costs  wherein the cold temperature of pasteurization avoids a negative effect on the flavor, texture, appearance, and nutritional properties of the food (‘860, Paragraphs [0059]-[0060]).
Further regarding Claim 1, Murty et al. modified with Bolla, Karwowski et al., Abu-Harden et al., and Tay et al. is silent regarding vacuum packaging and the second components of pre-dose pralines of filling undergoing pasteurization and/or freezing and then unfreezing.
How to Pasteurize Jam Food discloses pasteurizing canned high acid foods using a hot water bath (Page 2, Step 1).  How Long Do Pecan Pralines Last discloses preparing a filling from ingredients according to a predetermined recipe to obtain pralines, packaging the individual pralines under protective atmosphere in separate packages (via box full of pralines), and freezing the second components of pre-dose pralines of filling (Page 3).  One of ordinary skill in the art would unfreeze the frozen second components of pre-dose pralines when desired for using the filling to make the food in the food kit.
Murty et al. modified with Bolla, Karwowski et al., Abu-Harden et al., Tay et al., How to Pastuerize Jam Food, and How Long Do Pecan Pralines Last are all directed towards the same field of endeavor of methods of making pasta based foods with a filling.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of modified Murty et al. and conduct the steps of making the pralines by pasteurizing the second components of pre-dose individual pralines of filling and freezing them as taught by the combination of How to Pasteurize Jam Food and How Long Do Pecan Pralines Last since How to Pasteurize Jam Food teaches that it was known and conventional to pasteurize food fillings and since How Long Do Pecan Pralines Last teaches that it was known and conventional to freeze the pre-dose second component fillings.
Further regarding Claim 1, Murty et al. modified with Bolla, Karwowski et al., Abu-Harden et al., Tay et al., How to Pasteurize Jam Food, and How Long Do Pecan Pralines Last is silent regarding vacuum packaging the pasteurized unit portions.
McDilda et al. discloses a method of proofing dough adapted for refrigerated storage (‘284, Column 1, lines 7-13) wherein a cooling step is used to lower the dough temperature effective to inhibit microbial growth to improve the quality of the refrigerated dough product and extend product shelf life (‘284, Column 7, lines 36-50) wherein the dough is suitable or vacuum packaging (‘284, Column 8, lines 37-46) wherein drawing a vacuum expands the gasses entrapped in the dough causing the dough to rapidly expand (‘284, Column 14, lines 46-55).
Both Murty et al. and McDilda et al. are directed towards the same field of endeavor of methods of making uncooked dough based food compositions.  It would have been obvious to one of ordinary skill in the art at the time of the invention and modify the process of modified Murty et al. and vacuum pack the pasteurized unit portions since McDilda et al. teaches that vacuum packaging dough based products expands the gasses entrapped in the dough causing the dough to rapidly expand (‘284, Column 14, lines 46-55).
Further regarding Claim 1, Murty et al. modified with Bolla, Karwowski et al., Abu-Harden et al., Tay et al., How to Pasteurize Jam Food, How Long Do Pecan Pralines Last, and McDilda et al. is silent regarding the fresh filled pasta and the pre-dosed praline of filing not having an exchange of ingredients between the fresh pasta sheet and the pre-dosed praline of the filing.
Johnson discloses a multicompartment food container wherein a first compartment containing fluid food product and a second compartment containing pasta (‘403, Paragraphs [0017]-[0018]) wherein the food container (pouch) is effective in tending to keep separate generally fluid components and components generally benefiting from being stored in the absence of an excess of liquid during storage and to facilitate their mixing during cooking (‘403, Paragraph [0012]) wherein separation of food components that necessarily have an excess of water fluid from those food components of starch that deteriorate in quality in the presence of an excess of water (‘403, Paragraphs [0017] and [0023]).  The disclosure of the second compartment containing pasta being separated from the first compartment containing another food product to keep separate the pasta from generally fluid components reads on the claimed limitations of pasta and other food ingredients not having an exchange of ingredients between the pasta and other food ingredients.
Both Murty et al. and Johnson are directed towards the same field of endeavor of methods of making pasta based dishes.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Murty et al. and store the pasta in a multicompartment container wherein the pasta is stored in a first compartment of the container and is separated from another food item stored in a second compartment of the container before cooking as taught by Johnson in order to separate the starch based pasta from other food components that have an excess of water fluid that deteriorates the quality of the starch based pasta when the starch based pasta is in the presence of excess water (‘403, Paragraphs [0017] and [0023]).  The disclosure of Johnson storing the pasta in a compartment separate from other food ingredients reads on the claimed limitations regarding an absence of exchange of ingredients between the pasta and other food ingredients.  One of ordinary skill in the art would modify modified Murty et al. and separate the pasta from pre dosed pralines based upon the types of food ingredients desired to be separated until the time at which cooking of the pasta and pre dosed pralines is desired.
Further regarding Claim 1, it is noted that it is improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps and the specification did not directly or implicitly require a particular order in view of Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (MPEP § 2111.01.II.).
Regarding Claim 2, Murty et al. discloses the unit portions of the fresh pasta are made by pre-cutting a unit sheet into multiple portions wherein the unit portions are obtained by final separation along pre-cut lines (‘738, Paragraph [0099]).
Claims 3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Murty et al. US 2004/0081738 (cited on Information Disclosure Statement filed January 17, 2021) in view of  Bolla US 2015/0313264, Karwowski et al. US 2010/0055284, Abu-Hardan et al. US 2019/0174792, Tay et al. US 2010/0189860, “How to Pasteurize Jam Food” (published May 1, 2016) (https://myrecipemagazine.wordpress.com/2016/05/01/how-to-pasteurize-jar-food>), “How Long Do Pecan Pralines Last” (published September 11, 2018) (https://millicanpecan.com/blogs/the-millicans/how-long-do-pecan-pralines-last), McDilda et al. US 5,084,284, and Johnson US 2010/0047403 as applied to claim 1 above in view of Haynes et al. US 2017/0360053.
Regarding Claim 3, Murty et al. discloses the multiple pre-cut portion (‘738, Paragraph [0099]) being obtained with the steps of making a dough from flour, semolina, and water (‘738, Paragraphs [0022] and [0053]).  The pasta product produced can be egg noodles (‘738, Paragraph [0022]), which necessarily entails using an egg in the pasta product.  The continuous sheet is cut into substantially flat (sheeted) unit portions having a shape and size corresponding to the shape and size of a single piece of the fresh filled pasta (‘738, Paragraph [0099]).
Modified Murty et al. is silent regarding unidirectionally and/or multidirectionally laminating the dough to obtain a continuous sheet of predetermined thickness.
Haynes et al. discloses a method of making fresh filled pasta comprising the step of making first components consisting of unit portions of sheets of fresh pasta having a predetermined flat shape and laminating the dough to obtain a continuous sheet of predetermined thickness (‘053, Paragraph [0099]).  It is noted that the limitations “unidirectionally and/or multildirectionally laminating the dough” encompasses any type of lamination of the dough by virtue of the phrase “and/or.”
Both Murty et al. and Haynes et al. are directed towards the same field of endeavor of methods of making a flour based dough.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Murty et al. and laminate the dough to obtain a continuous sheet of predetermined thickness since Haynes et al. teaches that laminating dough to obtain a continuous sheet was a known and conventional way to mass produce large amounts of flour based dough at the time of the invention.
Regarding Claim 6, Tay et al. discloses a praline comprising a moisture barrier shell and a fruit filling (‘860, Paragraph [0049]) using a cold high pressure treatment (‘860, Paragraph [0060]) to pasteurize the food (‘860, Paragraph [0052]) wherein the pralines are subjected to a pressure of 600 MPa for 5 minutes to pasteurize (‘860, Paragraph [0077]).  The disclosure of using a pasteurization pressure of 600 MPa converts to 6000 bar.  The pasteurization occurring at a pressure of 6000 bar and 5 minutes both fall within the claimed pasteurization pressure range of 5000 bar to 6000 bar and the claimed pasteurization time range of from 2 min to 6 min, respectively.
Both Murty et al. and Tay et al. are directed towards the same field of endeavor of methods of making foods.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Murty et al. and conduct the pasteurization step of the food unit portions at a pressure of 6000 bar, which overlaps the claimed cold high pressure pasteurization pressure of 5000 bar to 6000 bar, and conduct the pasteurization step of the food unit portions for a time duration of 5 minutes, which overlaps the claimed pasteurization time of 2 min to 6 min, since Tay et al. teaches that cold high pressure pasteurization at the claimed pressure for the claimed amount of time was a known way to effectively pasteurize food while avoiding damage to the structure and appearance of food and minimize running costs  wherein the cold temperature of pasteurization avoids a negative effect on the flavor, texture, appearance, and nutritional properties of the food (‘860, Paragraphs [0059]-[0060]).  Furthermore, where the claimed cold pasteurization pressure and time ranges overlaps cold pasteurization pressure and time ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Tay et al. teaches that there was known utility in conducting the cold pasteurization step within the claimed pressure and time ranges to pasteurize food.
Regarding Claim 7, Tay et al. discloses a praline comprising a moisture barrier shell and a fruit filling (‘860, Paragraph [0049]) using a high pressure treatment to pasteurize the food (‘860, Paragraph [0052]) wherein the pralines are subjected to a pressure of 600 MPa for 5 minutes to pasteurize (‘860, Paragraph [0077]).  The pasteurization step occurs at a temperature between 20°-30°C (‘860, Paragraph [0060]), which reads on the claimed step of high pressure pasteurizing.
Both Murty et al. and Tay et al. are directed towards the same field of endeavor of methods of making foods.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Murty et al. and conduct the pasteurization step of the food unit portions at a temperature of between 20°C-30°C, which overlaps the claimed high pressure pasteurization temperature, since Tay et al. teaches that high pressure pasteurization at lower temperatures was a known way to effectively pasteurize food while avoiding damage to the structure and appearance of food and minimize running costs  wherein the cold temperature of pasteurization avoids a negative effect on the flavor, texture, appearance, and nutritional properties of the food (‘860, Paragraphs [0059]-[0060]).  Furthermore, where the claimed cold pasteurization temperature ranges overlaps cold pasteurization temperatures disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Tay et al. teaches that there was known utility in conducting the cold pasteurization step within the claimed cold temperature range to pasteurize food.
Regarding Claim 8, Murty et al. discloses the predetermined thickness of the dough ranging from 1.0 mm to 2.0 mm (‘738, Paragraphs [0064] and [0085]), which overlaps the claimed dough thickness range of 0.3 mm to 1.5 mm.  In the case where the claimed dough thickness range overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  One of ordinary skill in the art would adjust the thickness of the sheeted dough based upon the desired size of the pasta product produced.
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Murty et al. US 2004/0081738 (cited on Information Disclosure Statement filed January 17, 2021) in view of Bolla US 2015/0313264, Karwowski et al. US 2010/0055284, Abu-Hardan et al. US 2019/0174792, Tay et al. US 2010/0189860, “How to Pasteurize Jam Food” (published May 1, 2016) (https://myrecipemagazine.wordpress.com/2016/05/01/how-to-pasteurize-jar-food>), “How Long Do Pecan Pralines Last” (published September 11, 2018) (https://millicanpecan.com/blogs/the-millicans/how-long-do-pecan-pralines-last), McDilda et al. US 5,084,284, Johnson US 2010/0047403, and Haynes et al. US 2017/0360053 as applied to claim 3 above in further view of Reese et al. US 2016/0077678, Lohan US 5,258,195, and Veronesi et al. US 5,472,723.
Regarding Claim 4, Tay et al. discloses a praline comprising a moisture barrier shell and a fruit filling (‘860, Paragraph [0049]) using a cold high pressure treatment (‘860, Paragraph [0060]) to pasteurize the food (‘860, Paragraph [0052]) at a third temperature.  The cold pasteurization step disclosed by Tay et al. also reads on the claimed limitations “a third temperature which is adapted to avoid pre-gelatinization of starch contained therein such that a flat shape of said unit portions is not altered and rheological and organoleptic properties of the dough is unaffected” in view of applicant’s disclosure at the time of filing.  Applicant discloses conducting a pasteurization step at a temperature of less than 25°C to avoid pre-gelatinization of starches such that the unit portions will not be altered and the rheological and organoleptic characteristics of the base dough are unaffected (Specification, Paragraphs [0059]-[0060]).  Tay et al. also discloses applying high pressure pasteurization at cold temperatures of 20-30°C (‘860, Paragraph [0060]), which overlaps the disclosed pasteurization step occurring at a temperature of less than 25°C that provides the property of avoiding pre-gelatinization of starches.
Further regarding Claim 4, McDilda et al. discloses cooling the dough to a  temperature effective to inhibit microbial growth wherein the temperature is between 40 degrees to about 50 degrees Fahrenheit (‘284, Column 10, lines 22-32).  Reese et al. discloses that retarding dough in the field of baking means causing a slower fermentation or rise of the dough wherein dough is retarded to increase the flavor of bread when baked wherein frozen dough is kept in a refrigerator overnight to retard it (‘678, Paragraph [0003]).  Therefore, the disclosure of McDilda et al. of rapidly cooling dough (‘678, Paragraph [0043]) wherein the cooling of the dough to a cold temperature of between 40 degrees to about 50 degrees Fahrenheit necessarily reads on the claimed limitations “cooling at a first temperature sufficient to avoid any fermentation” as evidenced by Reese et al.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Murty et al. and cool the dough via the process of McDilda et al. in order to avoid fermentation which increases the flavor of the dough based product in view of Reese et al.  Additionally, McDilda et al. discloses cooling the unit portions at a fourth temperature to obtain the first components of the food kit in a fresh or frozen state (‘284, Column 10, lines 22-32).  It is noted that the claim does not specify the first temperature to be different than the fourth temperature.  Additionally, the claims do not impart a specific order of steps that the method steps has to occur.
Murty et al. modified with Bolla, Karwowski et al., Abu-Harden et al., Tay et al., How to Pasteurize Jam Food, How Long Do Pecan Pralines Last, McDilda et al., Johnson, Haynes et al., and Reese et al. is silent regarding vacuum and controlled atmosphere packaging of the unit portions at a second temperature less than or equal to the first temperature.
Lohan discloses refrigerating a fresh pasta product, refrigerating the pasta product, then packing the refrigerated pasta product in a gas flushed heat sealed tray under vacuum (‘195, Column 4, lines 51-66).  The disclosure of gas flushing the tray under vacuum reads on the claimed step of vacuum and control atmosphere packaging of the unit portions of pasta.  Veronesi et al. discloses a dough based food product (pizza) (‘723, Column 3, lines 19-24) chilled to a temperature range of 0-8 degrees Celsius and packaged at the same temperature in a cold chain to keep the stability of the pizza (‘723, Column 4, lines 22-31).
Modified Murty et al. as well as Lohan and Veronesi et al. are all directed towards the same field of endeavor of dough based food products.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of modified Murty et al. and vacuum and control atmosphere package the unit portions of pasta as taught by Lohan in order to package and maintain the freshness of the pasta product.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify modified Murty et al. and conduct the control atmosphere packaging step at cold temperatures that are the same as that of the chilling step as taught by Veronesi et al. in order to maintain the dough based food product in a cold environment to avoid fermentation of the dough based product.
Regarding Claim 9, McDilda et al. discloses cooling the dough to a temperature effective to inhibit microbial growth wherein the temperature is between 40 degrees to about 50 degrees Fahrenheit (‘284, Column 10, lines 22-32), which converts to a cool temperature of between 4.4 degrees Celsius to 10 degrees Celsius, which overlaps the claimed cool first temperature of less than 10 degree Celsius.  Veronesi et al. discloses a dough based food product (pizza) (‘723, Column 3, lines 19-24) chilled to a temperature range of 0-8 degrees Celsius and packaged at the same temperature in a cold chain to keep the stability of the pizza (‘723, Column 4, lines 22-31), which falls within the claimed modified atmosphere packing temperature of between -5 degree Celsius to 10 degrees Celsius.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Murty et al. US 2004/0081738 (cited on Information Disclosure Statement filed January 17, 2021) in view of Bolla US 2015/0313264, Karwowski et al. US 2010/0055284, Abu-Hardan et al. US 2019/0174792, Tay et al. US 2010/0189860, “How to Pasteurize Jam Food” (published May 1, 2016) (https://myrecipemagazine.wordpress.com/2016/05/01/how-to-pasteurize-jar-food>), “How Long Do Pecan Pralines Last” (published September 11, 2018) (https://millicanpecan.com/blogs/the-millicans/how-long-do-pecan-pralines-last), McDilda et al. US 5,084,284, and Johnson US 2010/0047403 as applied to claim 1 above in further view of Bluemke US 3,666,493.
Regarding Claim 5, Abu-Harden et al. discloses using pralines (‘792, Paragraphs [0438]-[0439]).  Tay et al. also discloses using pralines (‘860, Paragraph [0049]).  The disclosure of using pralines necessarily reads on the claimed limitations of preparing a filling from ingredients according to a predetermined recipe.  Tay et al. also discloses dosing the filling (‘860, Paragraph [0048]) into individual pralines having a weight and shape corresponding to the weight and shape of each piece of the fresh filled pasta and packaging the individual pralines in separate packages (‘860, Paragraph [0062]).
Murty et al. modified with Bolla, Abu-Harden et al. and Tay et al. is silent regarding pasteurizing the individual pralines at ambient pressure and cooling and refrigerating the individual pralines at a fifth temperature to obtain the second components of the food kit in a fresh or frozen state.
How to Pasteurize Jam Food discloses pasteurizing canned high acid foods using a hot water bath (Page 2, Step 1).  The disclosure of using a hot water bath reads on the step of pasteurizing the pralines at ambient pressure.  How Long Do Pecan Pralines Last discloses preparing a filling from ingredients according to a predetermined recipe to obtain pralines, packaging the individual pralines under protective atmosphere in separate packages (via box full of pralines), and cooling and refrigerating (freezing) the individual pralines at a fifth temperature to obtain the second components of the food kit in a fresh or frozen state (Page 3).  It is noted that the fifth temperature is not specified and that any temperature under ambient that reads on the claimed fifth temperature.
Murty et al. modified with Bolla, Karwowski et al., Abu-Harden et al., Tay et al., How to Pastuerize Jam Food, and How Long Do Pecan Pralines Last are all directed towards the same field of endeavor of methods of making pasta based foods with a filling.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of modified Murty et al. and conduct the steps of making the pralines by pasteurizing the individual pralines at ambient pressure as taught by How to Pasteurize Jam Food and package the individual pralines under protective atmosphere in separate packages and cool and refrigerate the individual pralines at a fifth temperature to obtain the second components of the food kit in a fresh or frozen state as taught by How Long Do Pecan Pralines Last since How to Pasteurize Jam Food teaches that it was known and conventional to pasteurize food fillings at ambient pressure and since How Long Do Pecan Pralines Last teaches that it was known and conventional to package individually made pralines in separate packages and refrigerate the packaged pralines for storage for use at a later time.
Further regarding Claim 5, Murty et al. modified with Bolla, Karwowski et al., Abu-Hardan et al., Tay et al., How to Pasteurize Jam Food, How Long Do Pecan Pralines Last, McDilda et al., and Johnson is silent regarding packaging of the individual pralines being done under a controlled atmosphere.
Bluemke discloses a food composition adapted for use as a filling (‘493, Column 1, lines 24-28) wherein the filling is packaged and stored in a controlled atmosphere (‘493, Column 4, lines 53-75).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of modified Murty et al. and package the individual pralines under a controlled atmosphere since Bluemke teaches it was known and conventional to package food fillings under a controlled atmosphere.


Response to Arguments
Applicant argues on Page 5 of the Remarks with respect to the rejections to 35 USC 112(b) that the term “fresh filled pasta” is clear in that “fresh pasta” is a term that is widely used within the food industry and by the consuming public and points to a Wikipedia article which discusses pasta in general and fresh pasta specifically and a recipe for fresh pasta published by the New York Times and that a person of ordinary skill in the art would understand that cooked pasta is not fresh pasta due to cooking.
Examiner notes that applicant’s furnishing of multiple articles that use the term “fresh pasta” shows that the term “fresh pasta” is clearly understood in the pasta art.  Therefore, this particular rejection under 35 USC 112(b) regarding the phrase “fresh pasta” is withdrawn since the term “fresh pasta” is readily understood by one of ordinary skill in the art.
Examiner notes that all of the previous rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Examiner also notes that new rejections to 35 USC 112(b) have been made in view of the amendments.
Applicant's arguments filed July 14, 2022 with respect to the rejections to 35 USC 103(a) have been fully considered but they are not persuasive.
Applicant contends on Page 7 of the Remarks that the Office Action indicates that Tay et al. teaches the cold pasteurization step which reads on the claimed limitations “to maintain a structure and physical rheological characteristics of said unit portions unaltered while avoiding pre-gelatinization of starches in view of applicant’s disclosure at the time of filing and that applicant discloses conducting a pasteurization step at a temperature of less than 25°C to avoid pre-gelatinization of starches such that the unit portions will not be altered and the rheological and organoleptic characteristics of the base dough are unaffected.  Applicant asserts that the Office Action impermissibly uses applicant’s own disclosure that using the claimed method steps prevents a pre-gelatinization of the starches to prove obviousness and alleges that applicant’s own disclosure cannot be used as a basis of obviousness rejection.  Applicant continues that Tay discloses that a food is subjected to pressure by immersing it in water and by pressurizing the water and that pressurization at a temperature of less than 50°C for no more than 10 minutes has no negative effect and flavor, texture, appearance, and nutritional properties.  Applicant alleges that Tay does not disclose that the pressurization prevents a pre-gelatinization of starches as claimed by applicant.
Examiner argues that the limitations “to maintain a structure and physical rheological characteristics of said unit portions unaltered while avoiding pre-gelatinization of starches” are limitations with respect to claimed properties of the unit portions of fresh pasta.  Where the claimed and prior art products are identical or substantially identical in structure or composition and produced by identical or substantially identical processes, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Furthermore, products of identical chemical composition can not have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present in view of  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (MPEP § 2112.01.II.).  Therefore, applicant’s allegation that there is an impermissible use of applicant’s own disclosure to teach the method steps preventing a pre-gelatinization of the starches to prove obviousness contradicts the previous ruling under In re Spada that the properties applicant discloses and/or claims are necessarily present if the prior art teaches the identical chemical structure (or in this case the identical method steps).  Therefore, these arguments are not found persuasive.
Applicant argues on Page 7 of the Remarks that Tay discloses pressurization under water and that applicant does not disclose or claim pressurization under water.
Examiner argues that Claim 1 uses the transitional phrase “comprising,” which is an open ended transitional term that is inclusive and does not exclude additional elements or methods steps in view of Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (MPEP § 2111.03).  Therefore, the presence of unrecited method steps has no bearing on method claims that uses the transitional phrase “comprising.”  Therefore, this argument is not found persuasive.
Applicant argues on Page 7 of the Remarks that Tay discloses the pressurization of food of a ready to eat food product and alleges that Tay does not teach or suggest pressurizing the individual components of the food product but only the finished product.
Examiner argues Tay et al. discloses using a high pressure treatment to pasteurize food (‘860, Paragraph [0052]) wherein the pasteurized food is pralines (‘860, Paragraph [0087]).  One of ordinary skill in the art would provide the high pressure treatment of Tay et al. to the method of the primary reference of Murty et al. at any point in the process, i.e. during processing or after final packaging, in order to pasteurize the praline food product.  Additionally, it is noted that it is improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps and the specification did not directly or implicitly require a particular order in view of Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (MPEP § 2111.01.II.).  Applicant never specifies any specific order of steps in which the high pressure pasteurizing occurs within the claimed method.  Therefore, this argument is not found persuasive.
Applicant argues on Pages 7-8 of the Remarks that McDilda et al. teaches vacuum packaging dough based products and expands gasses entrapped in the dough causing the dough to rapidly expand.  Applicant contends that applicant has not recited nor disclosed a process aimed at expanding gases within the pasta but to a process directed to avoiding pre-gelatinization of the fresh pasta and the exchange of ingredients between the fresh pasta and the filling.
Examiner first notes that McDilda et al. is being relied upon to teach the limitations regarding vacuum packaging the pasteurized unit portions of dough based products.  Claim 1 uses the transitional phrase “comprising,” which is an open ended transitional term that is inclusive and does not exclude additional elements or methods steps in view of Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (MPEP § 2111.03).  Therefore, the presence of unrecited method steps of expanding gasses entrapped in the dough has no bearing on method claims that uses the transitional phrase “comprising.”  Furthermore, it is noted that the limitations “without a pre-gelatinization of the fresh pasta and without an exchange of ingredients between the single or double sheet of the fresh pasta sheet and the predosed pralines of the filing” are new limitations that are rejected and taught by the new references of Karwowski et al. and Johnson.  Additionally, the limitations “to maintain a structure and physical rheological characteristics of said unit portions unaltered while avoiding pre-gelatinization of starches” are limitations with respect to claimed properties of the unit portions of fresh pasta, which are necessarily taught by Tay et al. as discussed above.  Where the claimed and prior art products are identical or substantially identical in structure or composition and produced by identical or substantially identical processes, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Furthermore, products of identical chemical composition can not have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present in view of  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (MPEP § 2112.01.II.).  Therefore, applicant’s allegation that there is an impermissible use of applicant’s own disclosure to teach the method steps preventing a pre-gelatinization of the starches to prove obviousness contradicts the previous ruling under In re Spada that the properties applicant discloses and/or claims are necessarily present if the prior art teaches the identical chemical structure (or in this case the identical method steps).  Therefore, these arguments are not found persuasive.
Examiner notes that Abu-Harden et al. reads on the new claimed limitations regarding the pre dosed pralines being made of fat based substances since Abu-Harden et al. discloses a method of making a food product comprising a combination of pasta and chocolate confectionaries (‘792, Paragraph [0380]) wherein a chocolate praline and a confectionery filling is used (‘792, Paragraphs [0415] and [0439]).  Abu-Harden et al. discloses that chocolate is a fat based confectionery (‘792, Paragraph [0385]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maggiore et al. US 2022/0041353 (17336906) discloses a multicompartment container wherein one of the compartments contains pasta (‘353, Paragraph [0019]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792